F§LEU

[]CT 232518

Clerrk. U S Distrjcl Co.,.,
Dismct Ot Montana
Bi||ings

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

 

UNITED STATES OF AMERICA,
Plaintiff,

VS.

TOBY HERNANDEZ
RODRIGUEZ,

Defendant.

CR 17-74-BLG-SPW

ORDER

 

 

The United States has filed an Unopposod Motion for Dismissal of

Forfeiture Proceedings (Doc. 31). For good cause being shown,

IT IS I-[EREBY ORDERED, that the forfeiture action in the above-captioned

case is DISMISSED with prejudice.

DATED this c:?c>?chLlay of October, 2018.

,LM/.¢</MM

'SUSAN P. WATTERS
United States District Court Judge

